Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 14-15 have been canceled.  Claims 1, 3-13 and newly presented claims 16-18 are still at issue and are present for examination to the extent that they read only on wilt type Trichoderma reesei (T. reesei). All methods directed to modified versions of said fungi are withdrawn as drawn to non-elected subject matter.
Applicants' arguments filed on 12/1/21, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-13 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 (and its dependent claims 3-13 and 16-18) as currently amended remains confusing because it is unclear how in step (b) “inducing the production of hydrophobins from the aqueous culture medium ….” relates to “enzyme production”. Further, it is 
 Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 3, it is unknown what is the difference between “direct separation” relative to “separation” recited in base claim 1.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 4, at the end of the claim, it is unclear if the enzymes are also in the liquid phase before substep (c2) or not and if the answer is “yes”, then how enzymes and hydrophobins are separated from the culture medium and each other.
Claim 13 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 13, it is 
Claim 18 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As mentioned before, in the absence of identification of the ultrafiltration brand utilized, the cut off threshold recited in claim 18 is meaningless. In response to this rejection applicant canceled claim 5 but has now introduced claim 18 with the same indefinite issue.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3-13 and 16-18 remain rejected under 35 U.S.C. 103 as being unpatentable over Chaabane (cited previously) in view of Ostermann (cited previously) according to previous office action. 
In traversal of this rejection applicant argues that (1) Chaabane does not provide any teaching related to hydrophobin by-products that would be produced in the enzyme production step, nor does it provide any teaching about what could be done with said by-products.
With regards to Ostermann, applicant indicates that while Ostermann teaches that hydrophobins may be secreted from T. reesei cells , it discloses that hydrophobins are used for culturing mammalian cells.
Therefore, in applicant’s view, the combined teachings of Chaabane and Ostermann are totally unrelated to instant invention, which is an enzyme production from T. reesei method comprising adding hydrophobins produced in the enzyme production step (b) into the growth medium of step (a). Further, in the instant claims hydrophobins are “recycled” and it is the same organism that is involved. No external hydrophobins are added.
(2) One skilled in the art by reading Chaabane would have been led to only further optimize the steps (a) and (b) and furthermore, Ostermann which teaches the production and use of hydrophobins in a completely different manner, would not be considered by one of ordinary skill because Ostermann’s teachings would be incompatible to combine with those of Chaabane and hence, the rejection should be withdrawn.
unpersuasive. With regards to applicant’s first and second arguments, it should be pointed that firstly, instant claims remain confusing (see above) and it is challenging to pin point what exactly the invention is. Secondly, instant rejection is a 103 rejection and not a 102 and hence, Chaabane alone, does not need to teach hydrophobin use in the method claimed. Thirdly,  whether Chaabane mentions “hydrophobins” as by-products or not, its method inherently utilizes hydrophobins in the culture medium because the cells cultured are T. reesei cells, which inherently excrete hydrophobins.
As regards to Ostermann, as applicant is aware, fermentation of cells (prokaryotic and eukaryotic), is a well-established art, as it started thousands of years ago  and hence, the factors and basic principles that need to be considered to ferment cells (such as aeration rate, foaming, coalescence of bubbles during fermentation, oxygen transfer rates, optimal temperature and pressure etc. ) are fully identified and are applicable to any cell which is being fermented. In view of said fact, Ostermann was merely cited to indicate that the prior art was in full knowledge of hydrophobin(s) and its function in fermenting cells and hence said reference in contrast to applicant’s view, is compatible for combining with Chaabane. Whether said cells in Ostermann are mammalian or not is irrelevant. Besides, T. reesei  in the prior art, is identified as one of the more sensitive cells towards shear stress, which occurs during stirring in a fermenter (see for example, filamentous fungi in Table 1 of  Serrano-Carreon et al., Adv Biochem Eng Biotechnol (2015) 149: 55–90) and Chaabane teaches (see paragraph [0061], stirring rates of up to 800 rpm in its fermentation method. 
Therefore, in contrast to applicant’s view, when one of ordinary skill in the art is confronted with the fermentation method of Chaabane and considers the high stirring 
Finally, since the claims are unclear, it is hard to determine how recycling of a portion of hydrophobins from the culture in step (d) merely to increase hydrophobin concentration in step (a) will have a patentable edge over the combined  teachings of Chaabane and Ostermann. Hence, the rejection remains.
Applicant is reminded that Serrano-Carreon reference cited above, is not part of the 103 rejection but is merely cited to show the knowledge of one of ordinary skill before the effective filing of this application.
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656